Citation Nr: 1038025	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  01-04 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
prior to October 6, 1999, for left knee status post total 
arthroplasty.

2.  Entitlement to a disability rating in excess of 20 percent 
from October 6, 1999, to September 17, 2001, for left knee status 
post total arthroplasty.

3.  Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD), 
generalized anxiety, and depression.

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to July 1972.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from July 1999 and April 2009 rating decisions by a 
Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues of entitlement to increased ratings for a left knee 
disability and entitlement to service connection for PTSD were 
remanded in April 2010 for further development.  Based on 
arguments made in the Veteran's August 2010 Informal Hearing 
Presentation, the Board has rephrased the PTSD issue to include 
entitlement to service connection a psychiatric disability, to 
include PTSD, generalized anxiety, and depression.
 
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Left knee
As the Board noted in its April 2010 Remand, the United States 
Court of Appeals for Veterans Claims (Court) remanded the issue 
of entitlement to increased ratings for left knee status post 
total arthroplasty.  The parties to the Joint Motion noted that 
the Board had not granted a separate rating under Diagnostic Code 
5257 for left knee instability.  The Board had determined that 
although the Veteran had subjective complaints of instability, 
there was no objective evidence of it.  The parties took 
exception to that finding and pointed out that a December 1998 
outpatient treatment record reflects an orthopedists opinion that 
"although there were no strong physical findings for global knee 
instability due to ligamentous causes, a common cause of giving 
way of the knees is patellofemoral catching or pain and the 
Veteran had strong clinical findings for this. It was not 
unreasonable to preclude that his falls have been caused by knee 
pain, giving a similance of instability."  The parties also 
pointed out that a May 1999 treatment report suggests that the 
Veteran's patellofemoral syndrome with weak quadriceps muscles in 
both knees would lead to an "inability to climb stairs...and a 
sensation that the knee 'gives out' on him."

In its April 2010 Remand, the Board found that the Veteran should 
be afforded a new VA examination for the purpose of determining 
the current severity of the Veteran's left knee disability.  

However, it does not appear that the RO complied with the remand 
directive.  The United States Court of Appeals for Veterans 
Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held 
that a remand by the Board confers on the Veteran, as a matter of 
law, the right to compliance with the remand orders.  It imposes 
upon VA a concomitant duty to ensure compliance with the terms of 
the remand.

Psychiatric disability
In its April 2010 Remand, the Board noted that the RO denied 
entitlement to service connection for PTSD by way of an April 
2009 rating decision.  The Veteran submitted a September 2009 
statement that arguably constituted a timely notice of 
disagreement; but the RO had not had an opportunity to issue a 
statement of the case in regards to the issue.  As such, the 
Board remanded the issue so that the RO could send the Veteran a 
statement of the case, and give him an opportunity to perfect an 
appeal of the issue by thereafter filing a timely substantive 
appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).

As the Veteran's representative points out in an August 2010 
Informal Hearing Presentation, the RO has failed to issue a 
statement of the case in regards to this issue.  The Board must 
once again remand this issue so that the RO can issue a statement 
of the case.  

TDIU
In the August 2010 Informal Hearing Presentation, the 
representative also appears to claim that the RO has already 
granted TDIU via a November 2002 rating decision, but the RO has 
never effected that determination and paid the Veteran 
compensation based on that award.  In view the judicial holding 
in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) to the 
effect that a TDIU claim is not a separate 'claim' for benefits, 
but rather, can be part of a claim for increased compensation, 
the Board has believes this TDIU matter is part of the current 
appeal.  Directions for clarification and any necessary action 
are set forth below.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be scheduled for a 
VA examination to ascertain the severity of 
his service-connected left knee disability.  
The claims file should be made available 
for review.  If deemed medically 
appropriate, x-ray studies should be 
conducted.  All examination findings should 
be clearly reported to allow for 
application of VA rating criteria for the 
knee.  Range of motion should be reported 
along with the point (in degrees) where 
motion is limited by pain.  Any additional 
functional loss due to fatigue, weakness, 
and/or incoordination should also be 
reported.

The examiner should also clearly report 
whether there is recurrent subluxation 
and/or lateral instability and, if so, 
whether it is slight, moderate, or severe.  
If the examiner is of the opinion that 
there is no recurrent subluxation or 
lateral instability, the examiner should 
address the significance of the comments in 
the December 1998 and May 1999 treatment 
records regarding instability and the knee 
giving way (discussed in the Joint Remand 
and also in the first paragraph of the 
Remand section of this decision).

2.  With regard to the issue of entitlement 
to service connection for a psychiatric 
disability, the RO should take appropriate 
action (to include any necessary 
development) pursuant to 38 C.F.R. § 19.26.  
The RO's attention is directed to the 
representative's August 2010 presentation 
and the request for VA to obtain additional 
medical records and to afford the Veteran a 
VA examination with opinion.  The RO should 
expand the issue to include service 
connection for generalized anxiety and 
depression, as well as PTSD.  After 
undertaking any necessary development, the 
RO should issue a statement of the so that 
the Veteran may have an opportunity to 
complete and appeal on the psychiatric 
disability issue by filing a timely 
substantive appeal if he so desires.  

3.  The RO should address the November 2002 
rating decision that appears to have 
already granted a claim of TDIU and take 
appropriate action to effect the decision 
or explain why such action is not 
warranted.  All action with regard to the 
TDIU issue and the November 2002 rating 
decision should be clearly documented in 
the claims file.  

4.  After completion of the above, the RO 
should review the claims file and determine 
if a disability rating in excess of 10 
percent for left knee disability is 
warranted prior to October 6, 1999; whether 
a rating in excess of 20 percent is 
warranted for left knee disability from 
October 6, 1999, to September 17, 2001.  
The Veteran and his representative should 
be furnished an appropriate statement of 
the case or supplemental statement of the 
case addressing the left knee rating issues 
(and the TDIU issue if for some reason that 
benefit has not been granted) and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

